IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MARCOS SANCHEZ, M.D.                      : No. 339 MAL 2019
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
MEHDI NIKPARVAR, M.D. AND INCARE,         :
LLC                                       :
                                          :
                                          :
PETITION OF: MEHDI NIKPARVAR, M.D.        :


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.